{¶ 1} The judgment of the court of appeals is affirmed on the authority of State v. Brown, 99 Ohio St.3d 323, 2003-Ohio-3931, 792 N.E.2d 175.
Moyer, C.J., Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Ron O’Brien, Franklin County Prosecuting Attorney, and Steven L. Taylor, Assistant Prosecuting Attorney, for appellant.
Yeura Venters, Franklin County Public Defender, and Allen V. Adair, Assistant Public Defender, for appellee.
Lundberg Stratton and O’Connor, JJ., dissent.
O’Donnell, J., not participating.